Title: From George Washington to Brigadier General John Lacey, Jr., 2 March 1778
From: Washington, George
To: Lacey, John Jr.



Sir
Head Quarters Valley Forge 2d March 1778

I yesterday recd yours of the 27th Feby. I had heard of the loss of the Cattle before it came to hand, and I am sorry to say that the loss is imputed to your having refused to let the drovers have a guard when they applied for one. I shall be glad to know whether it is so, and if true, what could be your reason for refusing.
I desire you to send a party of 150 Men, under a good Officer, well armed and compleated with Ammunition to Bartholomews Tavern on Wednesday next at 11 OClock in this Morning. The Officer will meet a party there at that time from this Camp and will then receive his orders. As a very particular piece of Service is to be executed I beg that the party may be punctual to the time and not fail upon any pretence whatever.
You are constantly to make me weekly Returns of your Numbers and where your parties are posted that I may know how to direct the Rout of any parties sent from this Army.
I dont well know what to do with the great numbers of people taken going into Philada. I have punished several very severely, fined others

heavily and some are sentenced to be imprisoned during the War. If the State would take them in hand and deal properly with them it would be more agreeable to me than to inflict military punishment upon them. The evidences seldom appear against those guilty of small crimes and then they escape. If you think that the State will receive those persons that you have taken, I am willing that they should be given up to them either to be punished as Criminals or kept to exchange for those inhabitants lately taken away from their families. I am Sir Yr most obt Servt

Go: Washington


P.S. If either or any of the persons now in your Custody are such that you think are proper to make examples of and you have sufficient evidence to convict them. Send them over to me with the Witnesses and I will have them immediately tried by a Court Martial.

